    Case 3:19-cv-01159-GCS Document 13 Filed 07/01/20 Page 1 of 7 Page ID #46




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARCEL CARADINE, #B72637,                            )
                                                     )
                         Plaintiff,                  )
                                                     )
vs.                                                  )     Case No. 3:19-cv-01159-GCS
                                                     )
ROB JEFFREYS,                                        )
CHRISTOPHER S. THOMPSON,                             )
GLENN JACKSON, and                                   )
CHRISTINA BATSON,                                    )
                                                     )
                         Defendants.                 )

                                MEMORANDUM & ORDER

SISON, Magistrate Judge:1

        Plaintiff Marcel Caradine, an inmate of the Illinois Department of Corrections

(“IDOC”), brings this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights. Caradine claims that he has been incarcerated in excess of his

sentence because of a failure to apply the proper credit for his pretrial detention. He seeks

release from confinement and monetary damages.

        This case is now before the Court for preliminary review of the Complaint under

28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of the Complaint that is

legally frivolous, malicious, fails to state a claim for relief, or requests money damages




1        The Court has jurisdiction to screen Caradine’s Complaint in light of his consent to the full
jurisdiction of a magistrate judge and the Illinois Department of Corrections’ limited consent to the exercise
of magistrate judge jurisdiction, as set forth in the Memorandum of Understanding between the Illinois
Department of Corrections and this Court.

                                                 Page 1 of 7
    Case 3:19-cv-01159-GCS Document 13 Filed 07/01/20 Page 2 of 7 Page ID #47




from an immune defendant must be dismissed. See 28 U.S.C. § 1915A(b).

                                              THE COMPLAINT

        Caradine makes the following allegations in the Complaint (Doc. 1): Caradine

pled guilty pursuant to a plea bargain in two cases in the Circuit Court of Will County.

He was told he would be credited for 344 days of pretrial detention. When he entered

IDOC custody, the IDOC Clerk miscalculated his parole date because he was only

credited for 93 days of pretrial detention instead of 344 days. As a result, he has been

confined in excess of his sentence.

        Based on the allegations in the Complaint, the Court designates the following

single count in this pro se action:

        Count 1:          Eighth Amendment claim for excessive confinement
                          against Defendants.

        Any other claim that is mentioned in the Complaint but not addressed herein

should be considered dismissed without prejudice as inadequately pled under the

Twombly standard.2

                                                 DISCUSSION

        As an initial matter, Caradine’s request for release from confinement is not an

available remedy in this Section 1983 action. The United States Supreme Court has long

held that the sole federal remedy for a state prisoner who is challenging the fact or

duration of his physical confinement and seeking immediate or speedier release from



2        See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)(noting that an action fails to state a claim
upon which relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible
on its face”).

                                                   Page 2 of 7
 Case 3:19-cv-01159-GCS Document 13 Filed 07/01/20 Page 3 of 7 Page ID #48




imprisonment is a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

As such, Caradine’s request for injunctive relief is dismissed.

       “Incarceration beyond the date when a person is entitled to be released violates

the Eighth Amendment if it is the product of deliberate indifference.” Figgs v. Dawson,

829 F.3d 895, 902 (7th Cir. 2016). To state a claim for excessive confinement, a plaintiff

must demonstrate that: (1) the defendants held him beyond the term of his incarceration

without penological justification; and (2) the prolonged detention was the result of the

defendant’s deliberate indifference. See Armato v. Grounds, 766 F.3d 713, 721 (7th Cir.

2014). Deliberate indifference occurs when a defendant ignores a known risk of

prolonged confinement. Id.

       Caradine’s allegations do not indicate what role the Defendants played in his

alleged excessive confinement. Without any specific allegations against the Defendants,

the Complaint does not satisfy the dictates of Federal Rule of Civil Procedure 8, which

requires a Complaint to set forth a short, plain statement of the case against each

individual. See FED. R. CIV. PROC. 8(a)(2). Merely naming a party in the caption of a

Complaint is not enough to state a claim against that individual or entity. See Collins v.

Kibort, 143 F.3d 331, 334 (7th Cir. 1998).

       Moreover, to the extent Caradine seeks to hold Defendants liable based on their

supervisory positions, his claim fails because the doctrine of respondeat superior does not

apply to Section 1983 actions. See Chavez v. Illinois State Police, 251 F.3d 612, 651 (2001).

Because there is no suggestion that Defendants are personally responsible for the alleged

excessive confinement, Caradine fails to state a claim against them. See, e.g., Pepper v.

                                             Page 3 of 7
 Case 3:19-cv-01159-GCS Document 13 Filed 07/01/20 Page 4 of 7 Page ID #49




Village of Oak Park, 430 F.3d 805, 810 (7th Cir. 2005)(stating that “to be liable under § 1983,

the individual defendant must have caused or participated in a constitutional

deprivation.”).

       For the reasons stated above, the Complaint fails to state a claim upon which relief

can be granted and will be dismissed without prejudice. Caradine, however, will be

granted leave to file a First Amended Complaint.

                         MOTION FOR RECRUITMENT OF COUNSEL

       Civil litigants do not have a constitutional or statutory right to counsel. See Pruitt

v. Mote, 503 F.3d 647, 649 (7th Cir. 2007). Under 28 U.S.C. § 1915(e)(1), however, the Court

has discretion to recruit counsel to represent indigent litigants in appropriate cases. See

Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006). When deciding whether to recruit

counsel for an indigent litigant, the Court must consider (1) whether the indigent plaintiff

has made reasonable attempts to secure counsel on his own or been effectively precluded

from doing so; and, if so, (2) whether the difficulty of the case exceeds the plaintiff's

capacity as a layperson to coherently present it. See Navejar v. Iyiola, 718 F.3d 692, 696 (7th

Cir. 2013)(citing Pruitt, 503 F.3d at 654). The first prong of the analysis is a threshold

question. If a plaintiff has made no attempt to obtain counsel on his own, the court should

deny the request. See Pruitt, 503 F.3d at 655.

       Here, Caradine fails to indicate any efforts made to obtain counsel on his own and,

therefore, his request for recruitment of counsel is premature. Further, given the early

stage of the litigation, it is difficult to accurately evaluate the need for assistance of

counsel. See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013). For these reasons, the

                                          Page 4 of 7
 Case 3:19-cv-01159-GCS Document 13 Filed 07/01/20 Page 5 of 7 Page ID #50




Motion for Recruitment of Counsel (Doc. 3) will be denied. Caradine may renew his

request for counsel at any time during the pending action after first attempting to locate

counsel on his own. If Caradine does renew his request, he should give the Court

rejection letters from at least three attorneys to demonstrate that he has made reasonable

efforts to obtain counsel on his own.

                                        DISPOSITION

       IT IS ORDERED that this matter does not survive 28 U.S.C. § 1915A review, and

the Complaint is DISMISSED without prejudice for failure to state a claim for relief.

       Caradine is GRANTED leave to file a First Amended Complaint on or before July

31, 2020. If Caradine decides to file a First Amended Complaint, he should identify each

defendant in the case caption and set forth sufficient allegations against each defendant

to describe what the defendant did or failed to do to violate his constitutional rights. A

successful complaint generally alleges “the who, what, when, where, and how . . . .”

DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Caradine should attempt to

include the relevant facts of his case in chronological order, inserting each defendant’s

name where necessary to identify the actors and each defendant’s actions.

       An amended complaint supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638

n. 1 (7th Cir. 2004). The Court will not accept piecemeal amendments to the original

Complaint. Thus, the First Amended Complaint must stand on its own, without reference

to any previous pleading, and Caradine must re-file any relevant exhibits he wishes the

Court to consider. The First Amended Complaint is subject to review pursuant to 28

                                         Page 5 of 7
 Case 3:19-cv-01159-GCS Document 13 Filed 07/01/20 Page 6 of 7 Page ID #51




U.S.C. § 1915A.

       If Caradine decides to file a First Amended Complaint, it is strongly recommended

that he use the civil rights complaint form designed for use in this District. He should

label the form, “First Amended Complaint,” and he should use the case number for this

action (No. 19-cv-01159-GCS). To enable Caradine to comply with this Order, the CLERK

is DIRECTED to mail Caradine a blank civil rights complaint form.

       If Caradine fails to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his

claims. See FED. R. CIV. PROC. 41(b). See also Ladien v. Astrachan, 128 F.3d 1051, 1056 (7th

Cir. 1997)(noting that Rule 41(b) permits “a district court to impose sanctions, including

dismissal[]” for failing “to comply with discovery and scheduling orders.”)(internal

quotations and citation omitted). The dismissal shall count as one of Caradine’s three

allotted “strikes” under 28 U.S.C. § 1915(g).

       Caradine is further ADVISED that his obligation to pay the filing fee for this

action was incurred at the time the action was filed, thus the filing fee remains due and

payable, regardless of whether Caradine elects to file a First Amended Complaint. See 28

U.S.C. § 1915(b)(1). See also Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998)(noting that

plaintiff would remain liable for paying the filing fee even if his complaint was

dismissed).

       IT IS FURTHER ORDERED that Caradine’s Motion for Recruitment of Counsel

(Doc. 3) is DENIED without prejudice.

                                          Page 6 of 7
 Case 3:19-cv-01159-GCS Document 13 Filed 07/01/20 Page 7 of 7 Page ID #52




       Finally, Caradine is ADVISED that he is under a continuing obligation to keep the

Clerk of Court informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after

a transfer or other change in address occurs. Failure to comply with this Order will cause

a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. PROC. 41(b).

       IT IS SO ORDERED.                                         Digitally signed by
                                                                 Magistrate Judge
       DATED: July 1, 2020.                                      Gilbert C. Sison
                                                                 Date: 2020.07.01
                                                                 15:05:47 -05'00'
                                                  ____________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                         Page 7 of 7
